Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wom?,
emitió la opinión del tribunal.
José María Graciani y Pérez, deseando negociar ciertos pagarés al portador, constituyó hipoteca para asegurar los mismos en el Registro de la Propiedad de San Germán. El registrador rehusó inscribir la hipoteca por medio de la si-guiente nota:
“Denegada la inscripción del precedente documento por no po-derse determinar el carácter legal de la finca hipotecada y por tanto la capacidad de José María Graciani y Pérez, quien la adquirió por compra en los años 1903 y 1905, para gravarla como bien propio,, de acuerdo con la resolución de la Corte Suprema de Puerto Rico, en el caso de ‘Ptijals versus Registrador de la Propiedad/ página 43 tomo 20 de las Decisiones; y tomada en su lugar anotación por 120 días, al folio 30 del tomo 50 del Ayuntamiento de esta Ciudad, finca mimero 2618, anotación letra A. San Germán, diciembre 27 de 1916. Emigdio S. Ginorio, Registrador.”
El recurrente presentó una certificación del registrador por la cual demostró que su título, según estaba inscrito, arranca de una sentencia de posesión dictada por la Corte *46de Distrito de Mayagüez, y que de tal- título posesorio o cer-tificación aparece el hecho de que el recurrente era viudo al adquirir la propiedad en cuestión. El recurrente presentó-un alegato para demostrar que cuando la capacidad consta de una previa inscripción de la misma propiedad, el propie-tario no tiene que justificar en un título subsiguiente su ca-pacidad para enajenar la propiedad de tal modo justificada ser bien privativo y no ganancial. El recurrente también de-muestra cuán diferente fueron los becbos en Pujals v. El Registrador, citado por el recurrido.
En su aleg-ato, el registrador acepta que según el título posesorio inscrito el recurrente era viudo a] adquirir la finca hipotecada; pero presenta una certificación adicional para demostrar la existencia de otra escritura referente a otrá propiedad distinta, de cuya escritura aparece que el recu-rrente era casado en la fecha de adquisición de parte de la finca que ahora interesa hipotecar. Por esta escritura otor-gada en 15 de noviembre de 1916, el mencionado José María Graciani y Pérez, viudo, y sus hijos José María y María Con-cepción Graciani y Perdomo, ratificaron en' 'todas sus partes la venta de una finca de 14 cuerdas hecha a Francisco Irizarry en el mes de diciembre de 1903, adquirida por el recurrente, siendo casado, en 5 de marzo de 1891, manifestando los com-parecientes que dicha escritura no había sido otorgada por hallarse entonces enferma la esposa del recurrente, nombrada María Engracia Perdomo y liamos, la cual falleció en 13 de enero de 1904, sin haberse llenado aquella formalidad.
El registrador no está en el deber de escudriñar sus ar-chivos para buscar constancias de un estado de cosas distinto del que aparece en los asientos de una determinada parcela de terreno. El artículo 17 de la Ley Hipotecaria dispone que inscrito o anotado preventivamente en el registro cualquier título traslativo del dominio o de la posesión de los inmue-bles o de los derechos reales impuestos sobre los mismos, no podrá inscribirse o anotarse ningún otro de igual o anterior fecha, por el cual se transmita o grave la propiedad del mismo *47inmueble o derecho real; y en el caso de Compañía Azucarera de la Carolina v. El Registrador, 19 D. P. R. 152, dijimos que la legalidad ha de determinarse por lo que resulte de los documentos, teniendo en cuenta, según el artículo 17, los otros asientos del registro referentes a la misma finca. El regis-trador dice en su alegato que Galindo y Escosura aconsejan la conveniencia de una resolución sobre si los registradores, -aún- cuando no estén en la obligación de hacerlo, tienen o no el derecho de examinar otros documentos que les son cono-cidos. Además del caso citado, ya hemos resuelto este punto en los casos de Sucesión Ramírez v. El Registrador, 16 D. P. R. 318, y La Plata Tobacco Co. v. El Registrador, 20 D. P. R. 30 En el primero de dichos casos dijimos que cuando se presen-ta en el registro un documento para su inscripción, el regis-trador no está obligado a examinar todo su archivo, para averiguar si los otorgantes están o no autorizados para el otor-gamiento del mismo. Toda la autorización necesaria debe aparecer en el propio documento que se trate de inscribir, o en otros unidos al mismo. En el segundo de estos casos dijimos que el registrador sólo está obligado a examinar los do-cumentos que se le presenten para su inscripción y los que se acompañen, así como lo que resulte de los libros del registro en relación con la finca a que se refiere la inscripción que se solicita, pero no está obligado a consultar otros documentos archivados en dicho registro. Véase -también los casos de Rivera v. Registrador, 17 D. P. R. 323, y Colón v. El Registrador, 22 D. P. R. 548. En todo caso creemos que el derecho ele un registrador a tal examen podría surgir sólo de un de-ber impuéstole. La inconveniencia para el público de esto que el registrador sostiene sería enorme. Ello tendería a lle-var ineerlidumbre al funcionamiento mismo de los registros. Supongamos,' por ejemplo, que una persona intentara adqui-rir uno de los pagarés en este caso. Ella examinaría todos los documentos en el registro con respecto a la propiedad en particular. ¿Tiene entonces el deber de examinar los demás documentos del registro o preguntar sobre ello al registra-*48dor? El incidente de una manifestación contraria en otro asiento no puede afectar a un tercero.
Ademá.s, el registrador recurrido denegó la inscripción de la escritura por no haberse determinado el carácter legal de la finca hipotecada y por tanto la capacidad del recurrente para gravar ésta como bien propio, pero en su alegato sos-tiene otro motivo .únicamente, esto es, que de otros asientos del registro aparece que el recurrente estaba casado cuando adquirió parte del terreno que hipoteca siendo viudo. No es en el alegato donde un registrador debe consignar ios moti-vos legales de su resolución, sino que por precepto impera-tivo de la ley sobre recursos contra las resoluciones de los registradores de la propiedad, de marzo 1, 1902, es deber suyo exponerlo al pie del documento presentado. Machuca e Hijos & Co. v. El Registrador, 22 D. P. R. 755. Por tanto dicho único motivo consignado en su alegato no debe tenerse en consi-deración en este recurso.
La nota recurrida debe ser revocada y ordenada la ins-cripción de la escritura de hipoteca.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.